               Case 2:20-cr-00116-JLR Document 32 Filed 01/21/21 Page 1 of 2




 1                                                                  The Honorable James L. Robart
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT FOR THE
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
10
11 UNITED STATES OF AMERICA,                          NO. CR20-116-JLR
12                                                    ORDER CONTINUING
                                      Plaintiff,
                                                      TRIAL DATE
13
                              v.
14
     DAVID CRAIG MARTIN,
15
                                      Defendant.
16
17
18          THE COURT having considered the motion to continue trial and pretrial motions
19 deadline filed by the parties in this matter, as well as the record and files herein, including
20 the Defendant’s written waiver of speedy trial, hereby makes the following findings:
21          1. On May 14, 2020, Mr. Martin was charged by Complaint with one count of
22              Possession of Child Pornography in violation of Title 18 U.S.C. § 2252(a)(4)(B),
23              (b)(2). Dkt. 1. On July 9, 2020, Mr. Martin appeared for his initial appearance
24              and was ordered detained at the hearing. Dkts. 7, 8.
25
            2. Mr. Martin was indicted on one count of Possession of Child Pornography in
26
                violation of Title 18 U.S.C. § 2252(a)(4)(B), (b)(2) on August 6, 2020, and trial
27
                was set for October 13, 2020. Dkts. 14, 18.
28


     Order Continuing Trial United States v.
     Martin, CR20-116-JLR – 1
                Case 2:20-cr-00116-JLR Document 32 Filed 01/21/21 Page 2 of 2




 1           3. The trial date was continued to March 1, 2021, by motion of then appointed
 2               Assistant Federal Public Defender Mr. Murphy. Dkt. 23. On November 10, 2020,
 3               Mr. Geisness was appointed to represent Mr. Martin and Mr. Murphy withdrew
 4               from the case. Dkt. 29.
 5
             4. The parties request that trial begin in this matter on June 21, 2021.
 6
             5. The ends of justice served by extending the trial date in this matter to June 21,
 7
                 2020 outweighs the Defendant’s and the public’s best interests to a speedy trial.
 8
                 See 18 U.S.C. § 3161(h)(7)(A); 18 U.S.C. § 3161(h)(7)(B)(i), (iv).
 9
10           6. The failure to grant the continuance would deny defense counsel the reasonable
11               time necessary for effective preparation, taking into account the exercise of due
12               diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(A).
13           IT IS THEREFORE ORDERED that the pretrial motions shall be filed no later than
14 May 10, 2021 and that trial will begin on June 21, 2021.
15
             IT IS FURTHER ORDERED THAT the time period between the date of this order
16
     and June 21, 2021 is excludable time, pursuant to 18 U.S.C. § 3161(h)(7)(A), for the
17
     purposes of computing the time limitations imposed by the Speedy Trial Act, 18 U.S.C. §
18
     3161-3174.
19
             Dated this 21st day of January, 2021.
20
21
22                                                      A
                                                      JAMES L. ROBART
23
                                                      United States District Judge
24
25
26
27
28


      Order Continuing Trial United States v.
      Martin, CR20-116-JLR – 2
